

Exhibit 10.1


DIRECTV
2013 NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
MICHAEL D. WHITE
 
THIS 2013 NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (“Agreement”), dated as of
February __, 2013 (“Effective Date”), is entered into between DIRECTV a Delaware
corporation (“DIRECTV”), and Michael D. White (“Executive”).
 
WHEREAS, at its meeting on February 11, 2013, the Compensation Committee of
DIRECTV’s Board of Directors (the “Committee”) approved the grant to Executive
of nonqualified stock options to purchase shares of DIRECTV’s common stock, $.01
par value per share (the “Common Stock”), upon the terms and conditions set
forth herein and subject to the terms and conditions of the DIRECTV 2010 Stock
Plan (as it may be amended from time to time, the “Plan”); and
 
WHEREAS, at its meeting on February 12, 2013, the Board of Directors of DIRECTV
(“Board”) approved the material terms and conditions of this grant of
non-qualified stock options; and
 
WHEREAS, both the Committee and the Board authorized the Chairman of the
Committee to execute this Agreement on behalf of DIRECTV, in accordance with the
resolutions adopted by each of the Committee and the Board at their respective
meetings as referenced above.
 
NOW, THEREFORE, in consideration of the services rendered and to be rendered by
Executive and the mutual promises made herein and the mutual benefits to be
derived therefrom, DIRECTV and Executive agree as follows:
 
1.   Defined Terms.  Any capitalized term used herein and not otherwise defined
shall have the meaning assigned to such term in the Plan or the DIRECTV Chief
Executive Officer Severance Plan (the “Severance Plan”).
 
2.   Grant of Options.  DIRECTV hereby grants to Executive, effective as of
February 15, 2013 (the “Grant Date”), the right and option to purchase, on the
terms and conditions set forth herein, to the extent exercisable, all or any
part of an aggregate of [TBD] shares of Common Stock at a price (“Grant Price”)
of [$__.__] per share of Common Stock (which is the closing market price on the
NASDAQ Global Select Market of a share of Common Stock on the date hereof),
subject to the provisions of this Agreement and the Plan (the “Option”).
 
3.   Vesting and Exercisability of Option.  Provided Executive renders
continuous active service as an employee of the Company (“Service”), the Option
shall vest and become exercisable as to one-third (rounded to the nearest whole
share) of the aggregate number of shares of Common Stock subject to the Option
(subject to adjustment as provided in Section 8 herein or in accordance with
Section 14 of the Plan), on each of December 31, 2013, December 31, 2014 and
December 31, 2015, subject to the applicable provisions of the Plan and this
Agreement.  The Option may be exercised only to the extent it shall have vested
and is exercisable, and, during Executive’s lifetime, only by Executive.  In no
event may the Executive exercise the Option, in whole or in part, after the
tenth anniversary of the Grant Date (the “Expiration Date”).



1

--------------------------------------------------------------------------------



(a)   Cumulative Exercisability.  To the extent Executive does not, at the time
of a particular exercise, purchase all the shares of Common Stock that Executive
may then purchase, Executive has the right cumulatively thereafter to purchase
any of such shares of Common Stock not so purchased until the Expiration Date
or, if applicable, the earlier termination of the Option.
 
(b)   No Fractional Shares; Minimum Exercise.  Fractional share interests shall
be disregarded, but may be cumulated.  No fewer than 100 shares of Common Stock
may be purchased at any one time, unless the number purchased is the total
number at the time exercisable under the Option.
 
4.   Exercise of Option.  To the extent vested and exercisable, the Option
may be exercised by the delivery to DIRECTV of a written exercise notice stating
the number of shares of Common Stock to be purchased pursuant to the Option
accompanied by payment of the Grant Price multiplied by the aggregate number of
shares of Common Stock to be purchased (such payment to be made in accordance
with Section 5) and the payment or provision for any applicable employment or
other taxes or withholding for taxes thereon (“Withholding Taxes”).  Subject to
Section 7 below, such Option shall be deemed to be exercised upon receipt and
approval by DIRECTV of such written exercise notice accompanied by the aggregate
Grant Price and any other payments so required, as permitted pursuant to
Section 5.
 
5.   Method of Payment of Option.  Payment of the aggregate Grant Price shall be
by any of the following, or a combination thereof, at the election of Executive:
 
(a)   in cash or by electronic funds transfer, or by check payable to the order
of DIRECTV, in the full amount of the purchase price of the shares of Common
Stock so purchased and the amount (if any) required to satisfy any applicable
Withholding Taxes;
 
(b)   by delivery of shares of Common Stock that have been held by Executive for
at least six months, in accordance with Section 7(e) of the Plan, subject to
compliance with applicable law;
 
(c)   payment may be made in accordance with the cashless exercise program or
net exercise program, if any, of DIRECTV in effect at the time of exercise; or
 
(d)   in a combination of payments under clauses (a), (b) and (c).
 
Other payment methods may be permitted only if expressly authorized by the
Committee consistent with the terms of the Plan.
 
6.   Continuance of Employment Required.  The vesting schedule requires
continued Service through each applicable vesting date as a condition to the
vesting of the applicable shares of Common Stock underlying the Option and
rights and benefits under this Agreement, except as otherwise provided in
Section 7.  Partial service, even if substantial, during the vesting period will
not entitle Executive to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a termination of employment
or Service except as provided in Section 7 or 9 below or under the Plan.
 

2

--------------------------------------------------------------------------------



7.   Effect of Termination of Employment on Vesting and Exercisability.  The
Option terminates on the date Executive’s Service with DIRECTV ends (the
“Termination Date”), except to the extent the following provisions apply with
respect to vesting and exercisability of the Option after the Termination Date,
but in no event may any portion of the Option be exercised after the Expiration
Date:


(a)   If Executive’s Service terminates after December 31, 2013 and prior to
December 31, 2015, as a result of his death, Disability or Retirement, then the
total number of shares of Common Stock with respect to which the Option shall be
considered vested and exercisable as of the Termination Date will be equal to
the product of: (1) the fraction (but not greater than one (1)) determined by
dividing the number of calendar months (whole or partial) of Executive’s
continuous Service from January 1, 2013 to his Termination Date by 36,
multiplied by (2) the total number of shares of Common Stock subject to the
Option. The Option held by Executive after effect of this section shall be
exercisable with respect to such vested number of shares, in whole or in part,
by Executive (or Executive’s Personal Representative or Beneficiary, as the case
may be) at any time on or prior to the Expiration Date. The Option with respect
to all unvested shares shall terminate as of the Termination Date.
Notwithstanding the foregoing, if Executive’s employment terminates due to
Retirement, the Committee may, in its sole discretion, accelerate vesting and
exercisability of the Option with respect to any or all of the shares of Common
Stock underlying this Option which have not otherwise become vested and
exercisable under this Section 7(a).


(b) If Executive’s employment is terminated by the Company without Cause or
Executive terminates his employment due to an Effective Termination prior to
December 31, 2015, the Option shall be considered vested and exercisable with
respect to all of the remaining unvested shares of Common Stock underlying this
Option as of the Termination Date. The Option shall be exercisable as to all
vested shares, in whole or in part, by Executive at any time on or prior to the
date that is three (3) calendar years after Executive’s Termination Date,
provided that if such termination would also qualify as a Retirement, then the
Option shall be exercisable at any time on or prior to the Expiration Date.
Notwithstanding the foregoing, if Executive’s termination under this subsection
(b) occurs in connection with or within two years following a Change in Control,
all such vested shares shall be exercisable, in whole or in part, by Executive
at any time on or prior to the Expiration Date. Whether Executive’s termination
is in connection with or within two years following a Change in Control will be
solely determined by the Committee.


(c) If Executive’s Service terminates on or after December 31, 2015 for any
reason other than Cause, then the Option shall be exercisable, in whole or in
part, by Executive at any time on or prior to the Expiration Date.
 
(d) If DIRECTV terminates Executive’s employment for Cause, any unexercised
shares underlying the Option shall terminate as of the date of the action or
inaction which constitutes Cause, as solely determined by the Committee.


8.   Adjustments Upon Specified Events.  As provided in Section 14 of the Plan,
upon the occurrence of certain events relating to or affecting the Common Stock
as contemplated by Section 14 of the Plan, the Committee shall, in such manner,
to such extent (if any) and at such times as it deems appropriate and equitable
in the circumstances, make adjustments in the number, amount and type of shares
of Common Stock (or other securities or property) subject to the Option, the
Grant Price and the securities deliverable upon exercise of the Option (or any
combination thereof) or provide for a cash payment or the assumption,
substitution or exchange of the Option or the shares or other securities subject
to the Option, based upon the distribution or consideration payable to holders
of Common Stock

3

--------------------------------------------------------------------------------



generally.  All rights of Executive hereunder are subject to such adjustments
and other provisions of the Plan.
 
9.   Possible Early Termination of Award.  As permitted by Section 14 of the
Plan, and without limiting the authority of the Committee under any of the
provisions of Section 14 of the Plan, the Committee retains the right to
terminate any portion or all of the Option, to the extent such Option has not
vested, upon a dissolution of DIRECTV or a reorganization event or transaction
in which DIRECTV does not survive (or does not survive as a public company in
respect of its outstanding Common Stock).  This Section 9 is not intended to
prevent future vesting (including provision for future vesting) if the Option
(or a substituted Award) remains outstanding following a transaction described
in Section 14 of the Plan.
 
Absence from work caused by military service, authorized sick leave, or other
leave approved by the Company will not be considered a termination of employment
by the Company and/or termination of Service if reemployment upon the expiration
of the leave is required by contract or law, or if the leave is for a period of
not more than 90 days. The Company reserves the right to adjust grants for
employees on leave in excess of 90 days.


10.   Leaves of Absence.  Absence from work caused by military service,
authorized sick leave, or other leave approved by the Company will not be
considered a termination of employment by the Company and/or termination of
Service if reemployment upon the expiration of the leave is required by contract
or law, or if the leave is for a period of not more than 90 days. The Company
reserves the right to adjust grants for employees on leave in excess of 90 days.
 
11.   No Limitations on Acceleration. The Severance Plan, in particular Article
IX, Section F thereof, contains express provisions regarding Section 280G and/or
4999 of the Code of the type described in Section 14(f) of the Plan.
Accordingly, the limitations on acceleration set forth in Section 14(f) of the
Plan shall not apply to this Award.  A reduction, if any, to this Award or other
effect related to Section 280G and/or Section 4999 shall be governed by the
Severance Plan.
 
12.   Associated Stock Rights.  Neither Executive nor any other person entitled
to exercise the Option shall have any of the rights or privileges of a
stockholder of DIRECTV as to any shares of Common Stock subject to the Option
until the issuance and delivery to him or such other person of a certificate (or
book entry in lieu thereof) evidencing the shares of Common Stock registered in
his or such other person’s name.  No adjustment will be made for dividends or
other rights as a stockholder as to which the record date is prior to such date
of delivery, except as otherwise provided in Section 8.
 
13.   No Guarantee of Continued Service.  Nothing contained in this Agreement or
the Plan constitutes an employment or service commitment by DIRECTV, confers
upon Executive any right to remain employed by DIRECTV, interferes in any way
with the right of DIRECTV at any time to terminate such employment or affects
the right of DIRECTV to increase or decrease Executive’s other compensation or
benefits.   Nothing in this Section 13, however, is intended to adversely affect
any independent contractual right of Executive under the Severance Plan or any
other agreement between DIRECTV and Executive without his consent thereto.
 
14.   Non-Transferability of Option.  The Option and any other rights of
Executive under this Agreement or the Plan are nontransferable except as
provided in Section 15(i) of the Plan.
 
15.   Notices.  Any notice to be given under the terms of this Agreement shall
be in writing and addressed: to DIRECTV at its office located at 2230 East
Imperial Highway, El Segundo, California

4

--------------------------------------------------------------------------------



90245, to the attention of the Corporate Secretary; and to Executive at the
address on file with DIRECTV, or at such other address as either party
may hereafter designate in writing to the other.


16.  Taxes. DIRECTV may, in its discretion, take action to satisfy any of
Executive’s tax obligations related to the Option, including, but not limited
to, withholding from Executive’s wages or other cash compensation, withholding
shares that otherwise would be issued to Executive on exercise of the Option, or
requiring Executive to satisfy such liability by other means as approved by
DIRECTV.


General information regarding taxation related to Options is provided in the
Plan Prospectus. Please note, however, that any taxes or withholding related to
Options, or any other Award under the Plan, are the ultimate responsibility of
Executive. DIRECTV, the members of the Board of Directors or the Committee shall
not be liable to Executive or other person for any adverse tax consequences
realized by Executive relating to the grant, vesting or exercise of the Option
hereunder or any tax consequences relating to the later sale of shares of Common
Stock purchased pursuant to an exercise of the Option.


DIRECTV has made no representations to Executive with respect to the tax
consequences of any Award or transactions contemplated herein. Nothing stated
herein is intended or written to be used, and cannot be used, for the purpose of
avoiding taxpayer penalties.


17.  Effect of Agreement.  This Agreement shall be binding upon and inure to the
benefit of any successor or successors of DIRECTV, except to the extent the
Committee determines otherwise.
 
18.   Entire Agreement; Governing Law.  The Plan is incorporated herein and made
a part hereof by this reference.  Subject to Section 20 below, the Plan and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of DIRECTV and Executive with respect to the subject matter
hereof.  The construction, interpretation, performance and enforcement of this
Agreement and the Option shall be governed by the internal substantive laws, but
not the choice of law rules, of the State of Delaware.
 
19.   Plan.  The Option and all rights of Executive with respect thereto are
subject to, and Executive agrees to be bound by, all of the terms and conditions
of the provisions of the Plan, as amended or supplemented in accordance with the
Plan. Executive acknowledges receipt of a copy of the Plan and agrees to be
bound by the terms thereof as so amended or supplemented.  Unless otherwise
expressly provided in other Sections of this Agreement, provisions of the Plan
that confer discretionary authority on the Committee do not (and shall not be
deemed to) create any rights in Executive unless such rights are expressly set
forth herein or are otherwise in the sole discretion of the Committee
specifically so conferred by appropriate action of the Committee under the Plan
after the date hereof.
 
20.   Severance Plan.  If any provision of this Agreement is inconsistent with
any provision of the Severance Plan (as it may be amended from time to time),
the provisions of the Severance Plan shall control.
 
21.   Amendment.  The terms of this Agreement may be amended only by an
agreement in writing executed by DIRECTV and Executive. DIRECTV may amend or
terminate the Plan at any time and for any reason, however, such amendment or
termination shall not impair the rights or obligations of the parties under the
Option without Executive’s consent, unless such modification is necessary or
desirable to comply with any applicable law, regulation or rule.
 

5

--------------------------------------------------------------------------------



22.   Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute on and the same instrument.
 
23.   Section Headings.  The Section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
 
IN WITNESS WHEREOF , DIRECTV has caused this Agreement to be executed on its
behalf by the Chairman of its Compensation Committee and Executive has hereunto
set his hand as of the date and year first written above.
 
 
DIRECTV
By:                                                              








 Charles R. Lee
 Chairman of the Compensation
 Committee
 




EXECUTIVE








By:                                                               
 Michael D. White
 



 




6